Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 2, 6-9, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 2 recites the limitation “the reservation information of the facility.” There is insufficient antecedent basis for this limitation in the claims.
	Claim 9 recites the limitation “the information related to a device that displayed the electronic data.” There is insufficient antecedent basis for this limitation in the claims.
	Claim 10 recites the limitation “information for displaying the electronic data.”  It is unclear to the Examiner if this is the same as the “information for displaying the electronic data” recited in claim 1, or if this is different information.  For purposes of examination, the Examiner will treat the “information for displaying the electronic data” recited in claim 10 as the same information recited in claim 1.	
	Claim 12 recites the limitation “the information processing terminal.” There is insufficient antecedent basis for this limitation in the claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claim 1 recites a method of organizing human activity because the claims recite a method that includes managing a facility reservation schedule, receiving operation related to use of a facility, transmitting a request to start using the facility, permitting start of use of the facility, identifying data output during the use of the facility, and transmitting information for displaying the data.  This is a method of managing relationships or interactions between people (e.g., an individual reserving the facility and an individual that owns or manages the facility).  The mere nominal recitation of an information processing apparatus and an information processing terminal does not take the claim out of the method of organizing human activity grouping. Thus, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concepts of managing, receiving, transmitting, permitting, identifying, and transmitting in a computer environment.  The claimed information processing apparatus and information processing terminal are recited at a high level of generality and are merely invoked as tools for performing the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concepts of managing, receiving, transmitting, permitting, identifying, and transmitting in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 2-10 are directed to substantially the same abstract idea as claim 1 and are rejected for substantially the same reasons.  Claim 2 further narrows the abstract idea of claim 1 by e.g., further defining identifying, transmitting, and displaying reservation information; receiving a selection; and requesting and displaying data designating the reservation information that is selected.  Claims 3-5 further narrow the abstract idea of claim 1 by e.g., further identifying past reservation information.  Claims 6-8 further narrow the abstract idea of claim 1 by e.g., further defining transmitting the data, a uniform resource locator indicating a storage location of the data, and a password associated with the reservation information.  Claim 9 further narrows the abstract idea of claim 1 by e.g., further defining transmitting the information related to a device that displayed the data during the use of the facility and information for displaying the data.  Claim 10 further narrows the abstract idea of claim 1 by e.g., further defining requesting information for displaying the data, transmitting the information for displaying the electronic data, and associating the information for displaying the data with reservation information of the facility.  These limitations are all directed to a method of managing relationships or interactions between people (e.g., an individual reserving the facility and an individual that owns or manages the facility).  Thus, claims 2-10 are directed to substantially the same abstract idea as claim 1 and do not add any additional elements to evaluate at Steps 2A prong two or 2B. Therefore, claims 2-10 describe neither a practical application of nor significantly more than the abstract idea.
	Claim 11 recites a method of organizing human activity because the claims recite a method that includes transmitting a request to start using a facility, obtaining permission to start using the facility, and receiving information for displaying data output during use of the facility.  This is a method of managing relationships or interactions between people (e.g., an individual reserving the facility and an individual that owns or manages the facility).  The mere nominal recitation of an information processing apparatus and an information processing terminal does not take the claim out of the method of organizing human activity grouping. Thus, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concepts of transmitting, obtaining, and receiving in a computer environment.  The claimed information processing apparatus and information processing terminal are recited at a high level of generality and are merely invoked as tools for performing the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concepts of transmitting, obtaining, and receiving in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claim 12 recites a method of organizing human activity because the claims recite a method that includes receiving a request to start using a facility, permitting start of use of the facility, identifying data output during the use of the facility, and transmitting information for displaying the data.  This is a method of managing relationships or interactions between people (e.g., an individual reserving the facility and an individual that owns or manages the facility).  The mere nominal recitation of an information processing apparatus and circuitry does not take the claim out of the method of organizing human activity grouping. Thus, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concepts of receiving, permitting, identifying, and transmitting in a computer environment.  The claimed information processing apparatus and circuitry are recited at a high level of generality and are merely invoked as tools for performing the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concepts of receiving, permitting, identifying, and transmitting in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (U.S. Patent Application Publication No. 20190012614).
	Regarding Claim 1, Yamada discloses a facility reservation system comprising:  an information processing apparatus configured to manage a facility reservation schedule (see [0057] “the meeting management server 30  [information processing apparatus] sends information about a reservation of a meeting room, to the users A, B, C, and D, each being an expected participant,” [0146] “The meeting management server 30 includes a communication unit 31, an information associating unit 32, a reservation information obtainer 33, a notification determination unit 34, a control information generator 35, a control information response unit 36, a meeting information notification unit 37, a check-in management unit 38”); and
	an information processing terminal configured to receive operation related to use of a facility, the information processing terminal including:  first circuitry configured to transmit, to the information processing apparatus, a request to start using the facility, the request designating information related to a reservation of the facility to be used in response to receiving an operation to start using the facility (see [0168] “The terminal apparatus 60 [information processing terminal] includes a communication unit 61a, an operation receiving unit 61b, a chat communication unit 62, a text display unit 63, an application communication unit 64, a server communication unit 65, a display control unit 66, an application communication unit 67, and a terminal communication unit 68. These functions of the terminal apparatus 60 are functions that are implemented by operating one or more hardware elements illustrated in FIG. 5 in cooperation with instructions of the CPU 201 [first circuitry],” [0422] “an expected participant checks in to the meeting room terminal 90 using the terminal 
apparatus 60,” [0444] “an expected participant can turn on the power of the electronic device 70 
by checking in a meeting room, and the terminal apparatus 60 can transmit video to the electronic device 70,” [0468] “the server communication unit 91 obtains the information indicating that a check-in is permitted and the control information as a response to a check-in request”), and
	the information processing apparatus including:  second circuitry configured to:  permit start of use of the facility in response to receiving the request to start using the facility (see [0154] “The check-in management unit 38 communicates with the meeting room terminal 90 to determine whether check-in is permitted or not. Further, the check-in management unit 38 registers a status of a meeting in the meeting management information DB 493. The check-in is permitted when a pair of the meeting room ID and the meeting identification information is registered in the meeting identification information DB 494 and it is 5 to 10 minutes before the start time of the meeting identified by the reservation ID. The check-in management unit 38 is implemented by the CPU 201 of FIG. 5 executing the program 209p”);
	identify electronic data output during the use of the facility based on the information related to the reservation of the facility, in response to permitting the start of use of the facility; and transmit information for displaying the electronic data to the information processing terminal (see [0057] “Text entered by the user A is displayed on a terminal apparatus 60 of the user A, and transmitted to terminal apparatuses 60 of the users B, C, and D. Similarly, text entered by the user B is displayed on the terminal apparatus 60 of the user B, and transmitted to the terminal apparatuses 60 of the users A, C, and D. Text entered by each of the user C and the user D is displayed and transmitted in substantially the same manner. In the present embodiment, using the chat system like this, the meeting management server 30 sends information about a reservation of a meeting room, to the users A, B, C, and D, each being an expected participant,” the text entered by users A, B, C, and D (“electronic data output during the use of the facility”) is identified based on the users A, B, C, and D (“information related to the reservation of the facility” (see [0136] “Table 1 illustrates an example data structure of reservation information stored in the reservation information DB 291. The reservation information is information for managing a reservation state of a meeting room.  The reservation information includes, for each of reservation IDs, an account of a reservation-making participant, a meeting name, a meeting room ID, a start time of the meeting, an end time of the meeting, and accounts of expected participants in association with the reservation ID,” the text entered by users A, B, C, and D (“electronic data output during the use of the facility”) is identified “in response to permitting the start of use of the facility” (see [0234] “S1703: When the meeting management server 30 permits the login, the meeting management server 30 transmits the account association screen 441-2 to the terminal apparatus 60,” [0235] “S1704: The expected participant enters the account name and group name of the chat system on the account association screen 441-2”)).
	Regarding Claim 2, Yamada discloses the elements of claim 1 as discussed above.  Yamada further discloses wherein the second circuitry is further configured to: 	identify reservation information related to the reservation of the facility based on the information related to the reservation of the facility (see [0136] “Table 1 illustrates an example data structure of reservation information [i.e., the identified “reservation information related to the reservation of the facility”] stored in the reservation information DB 291 [i.e., the information related to the reservation of the facility]”);
	transmit a list of the reservation information that is identified to the information processing terminal (see [0090] “The chat server 10 notifies the terminal apparatus 60 of the information about the reservation of a meeting room,” [0147] “The communication unit 31 transmits and receives various kinds of information to and from the reservation management server 20, the chat server 10, the registration terminal 50, and the terminal apparatus”), and
	the first circuitry is further configured to:  display on a display, the list of the reservation information (see [0098] “the meeting room terminal 90 transmits the meeting room ID to the meeting management server 30, and displays the reservation information of the meeting room of a meeting currently being held,” [0172] “The text display unit 63 of the chat application 60a displays text (the 
information about the reservation of the meeting room) transmitted from the chat server 10”);
	receive selection of reservation information from the list of the reservation information of the facility (see [0192] “The meeting room entry field 405 provides a drop-down list, which displays a list of meeting rooms or meeting room IDs, etc., from which a user may select a desired meeting room name to select the meeting room”); and
	request the information processing apparatus to provide the electronic data, designating the reservation information that is selected (see [0151] “request the chat server 10 to transmit a notification of the information about the reservation of the meeting room”), and
	the second circuitry is further configured to transmit information for displaying the electronic data associated with the designated reservation information to the information processing terminal (see [0057] “Text entered by the user A is displayed on a terminal apparatus 60 of the user A, and 
transmitted to terminal apparatuses 60 of the users B, C, and D. Similarly, text entered by the user B is displayed on the terminal apparatus 60 of the user B, and transmitted to the terminal apparatuses 60 of the users A, C, and D. Text entered by each of the user C and the user D is displayed and transmitted in substantially the same manner. In the present embodiment, using the chat system like this, the meeting management server 30 sends information about a reservation of a meeting room, to the users A, B, C, and D, each being an expected participant,” the “text” in the chat is “associated with the designated reservation information” (e.g., the reserved meeting room) because it is created in the meeting room).
	Regarding Claim 6, Yamada discloses the elements of claim 2 as discussed above.  Yamada further discloses wherein the second circuitry is configured to transmit the electronic data associated with the reservation information as the information for displaying the electronic data, to the information processing terminal (see [0057] “Text entered by the user A is displayed on a terminal 
apparatus 60 of the user A, and transmitted to terminal apparatuses 60 of the users B, C, and D. Similarly, text entered by the user B is displayed on the terminal apparatus 60 of the user B, and 
transmitted to the terminal apparatuses 60 of the users A, C, and D. Text entered by each of the user C and the user D is displayed and transmitted in substantially the same manner. In the present embodiment, using the chat system like this, the meeting management server 30 sends information about a reservation of a meeting room, to the users A, B, C, and D, each being an expected participant”).
	Regarding Claim 7, Yamada discloses the elements of claim 2 as discussed above.  Yamada further discloses wherein the second circuitry is configured to transmit a uniform resource locator (URL) indicating a storage location of the electronic data associated with the reservation information as the information for displaying the electronic data, to the information processing terminal (a URL indicating the meeting management server 30 is transmitted to the terminal apparatus 60 (see [0328] “An expected participant presses (selects) an URL of the meeting management server 30 included in the information about the reservation for the meeting room. The operation receiving unit 61b of the 
terminal apparatus 60 receives the pressing of the URL. At the terminal apparatus 60, a browser included in the chat application 60a is activated”).  The meeting management server 30 stores the electronic data ([0305] “the meeting management server 30 needs to store, for each of the Group 1 and Group 2, an account of the chat server 10 of each member belonging to the group, and an account of the reservation management server 20 of each expected participant in association with each other”)).

	Regarding Claim 11, Yamada discloses an information processing terminal for communicating through a network with an information processing apparatus that manages a facility reservation schedule (see [0061] “one of the expected participants operates a terminal apparatus 60 [information processing terminal] to control the terminal apparatus 60 to communicate with the meeting 
management server 30 [information processing apparatus]”),
	the information processing terminal comprising: circuitry configured to:  transmit to the information processing apparatus, a request to start using a facility, the request designating information related to a reservation of the facility in response to receiving an operation to start using the facility (see [0168] “The terminal apparatus 60 includes a communication unit 61a, an operation receiving unit 61b, a chat communication unit 62, a text display unit 63, an application communication unit 64, a server communication unit 65, a display control unit 66, an application communication unit 
67, and a terminal communication unit 68. These functions of the terminal apparatus 60 are functions that are implemented by operating one or more hardware elements illustrated in FIG. 5 in cooperation with instructions of the CPU 201 [first circuitry],” [0422] “an expected participant checks in to the meeting room terminal 90 using the terminal apparatus 60,” [0444] “an expected participant can turn on the power of the electronic device 70 by checking in a meeting room, and the terminal apparatus 
60 can transmit video to the electronic device 70,” [0468] “the server communication unit 91 obtains the information indicating that a check-in is permitted and the control information as a response to a check-in request”);
	obtain permission to start using the facility in response to receiving the operation to start using the facility (see [0154] “The check-in management unit 38 communicates with the meeting room terminal 90 to determine whether check-in is permitted or not. Further, the check-in management unit 38 registers a status of a meeting in the meeting management information DB 493. The check-in is permitted when a pair of the meeting room ID and the meeting identification information is registered in the meeting identification information DB 494 and it is 5 to 10 minutes before the start time of the meeting identified by the reservation ID. The check-in management unit 38 is implemented by the CPU 201 of FIG. 5 executing the program 209p”); and
	receive from the information processing apparatus information for displaying electronic data output during use of the facility, identified based on the information related to the reservation of the facility (see [0057] “Text entered by the user A is displayed on a terminal apparatus 60 of the user A, and transmitted to terminal apparatuses 60 of the users B, C, and D. Similarly, text entered by the user B is displayed on the terminal apparatus 60 of the user B, and transmitted to the terminal apparatuses 60 
of the users A, C, and D. Text entered by each of the user C and the user D is displayed and 
transmitted in substantially the same manner. In the present embodiment, using the chat system like this, the meeting management server 30 sends information about a reservation of a meeting room, to the users A, B, C, and D, each being an expected participant,” the text entered by users A, B, C, and D (“electronic data output during the use of the facility”) is identified based on the users A, B, C, and D (“information related to the reservation of the facility” (see [0136] “Table 1 illustrates an example data structure of reservation information stored in the reservation information DB 291. The reservation information is information for managing a reservation state of a meeting room.  The reservation 
information includes, for each of reservation IDs, an account of a reservation-making participant, a meeting name, a meeting room ID, a start time of the meeting, an end time of the meeting, and accounts of expected participants in association with the reservation ID,” the text entered by users A, B, C, and D (“electronic data output during the use of the facility”) is identified “in response to permitting the start of use of the facility” (see [0234] “S1703: When the meeting management server 30 permits the login, the meeting management server 30 transmits the account association screen 441-2 to the terminal apparatus 60,” [0235] “S1704: The expected participant enters the account name and group name of the chat system on the account association screen 441-2”)).
	Regarding Claim 12, Yamada discloses an information processing apparatus for communicating through a network with an information processing (see [0061] “one of the expected participants operates a terminal apparatus 60 [information processing terminal] to control the terminal 
apparatus 60 to communicate with the meeting management server 30 [information processing]”),
	the information processing apparatus comprising: circuitry configured to: receive a request to start using the facility transmitted from the information processing terminal, the request designating information related to a reservation of the facility (see [0168] “The terminal apparatus 60 includes a communication unit 61a, an operation receiving unit 61b, a chat communication unit 62, a text display unit 63, an application communication unit 64, a server communication unit 65, a display control unit 66, an application communication unit 67, and a terminal communication unit 68. These functions of the terminal apparatus 60 are functions that are implemented by operating one or more hardware elements illustrated in FIG. 5 in cooperation with instructions of the CPU 201 [first circuitry],” [0422] “an expected participant checks in to the meeting room terminal 90 using the terminal apparatus 60,” [0444] “an expected participant can turn on the power of the electronic device 70 by checking in a meeting room, and the terminal apparatus 60 can transmit video to the electronic device 70,” [0468] “the server communication unit 91 obtains the information indicating that a check-in is permitted and the control information as a response to a check-in request”);
	permit start of use of the facility in response to receiving the request to start using the facility; identify electronic data output during the use of the facility based on the information related to the reservation of the facility in response to permitting the start of use of the facility (see [0154] “The check-in management unit 38 communicates with the meeting room terminal 90 to determine whether check-in is permitted or not. Further, the check-in management unit 38 registers a status of a meeting in the meeting management information DB 493. The check-in is permitted when a pair of the meeting room ID and the meeting identification information is registered in the meeting identification information DB 494 and it is 5 to 10 minutes before the start time of the meeting identified by the reservation ID. The check-in management unit 38 is implemented by the CPU 201 of FIG. 5 executing the program 209p”); and
	transmit information for displaying the electronic data to the information processing terminal (see [0057] “Text entered by the user A is displayed on a terminal apparatus 60 of the user A, and 
transmitted to terminal apparatuses 60 of the users B, C, and D. Similarly, text entered by the user B is displayed on the terminal apparatus 60 of the user B, and transmitted to the terminal apparatuses 60 of the users A, C, and D. Text entered by each of the user C and the user D is displayed and transmitted in substantially the same manner. In the present embodiment, using the chat system like this, the meeting management server 30 sends information about a reservation of a meeting room, to the users A, B, C, and D, each being an expected participant,” the text entered by users A, B, C, and D (“electronic data output during the use of the facility”) is identified based on the users A, B, C, and D (“information related to the reservation of the facility” (see [0136] “Table 1 illustrates an example data structure of reservation information stored in the reservation information DB 291. The reservation information is information for managing a reservation state of a meeting room.  The reservation information includes, for each of reservation IDs, an account of a reservation-making participant, a meeting name, a meeting room ID, a start time of the meeting, an end time of the meeting, and accounts of expected 
participants in association with the reservation ID,” the text entered by users A, B, C, and D (“electronic data output during the use of the facility”) is identified “in response to permitting the start of use of the facility” (see [0234] “S1703: When the meeting management server 30 permits the login, the meeting management server 30 transmits the account association screen 441-2 to the terminal apparatus 60,” [0235] “S1704: The expected participant enters the account name and group name of the chat system on the account association screen 441-2”)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Twig (U.S. Patent Application Publication No. 20190065564).
	Regarding Claim 3, Yamada teaches the elements of claim 1 as discussed above.  Yamada further teaches wherein the information for displaying the electronic data is associated with the identified reservation information (see [0057] “Text entered by the user A is displayed on a terminal apparatus 
60 of the user A, and transmitted to terminal apparatuses 60 of the users B, C, and D. Similarly, text 
entered by the user B is displayed on the terminal apparatus 60 of the user B, and transmitted to the terminal apparatuses 60 of the users A, C, and D. Text entered by each of the user C and the user D is displayed and transmitted in substantially the same manner. In the present embodiment, using the chat system like this, the meeting management server 30 sends information about a reservation of a meeting room, to the users A, B, C, and D, each being an expected participant”).
	Yamada does not explicitly teach, however Twig teaches wherein the second circuitry is further configured to:  identify past reservation information similar to reservation information of the facility identified by the information related to the reservation of the facility (see [0036] “reservation histories 118 that detail the user's current, prior, and future travel bookings,” [0056] “reservation 
histories 118 of the particular user and other users … if other users from the same company have booked in that property before, if this user has booked in this property before”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the circuitry configured to identify past reservation information similar to reservation information of the facility identified by the information related to the reservation of the facility as taught in Twig with the facility reservation system of Yamada with the motivation to “generate a prediction of user behavior related to a travel search request and travel bookings” (Twig [0036]).
	Regarding Claim 4, the combination of Yamada and Twig teaches the elements of claim 3 as discussed above.  Yamada does not explicitly teach, however Twig teaches wherein the past reservation information includes a reservation-making user same as a reservation-making user of the reservation information of the facility, and more than a certain number of participants same as participants of the reservation information of the facility (see [0036] “reservation histories 118 that detail the user's current, prior, and future travel bookings,” [0056] “reservation histories 118 of the particular user and other users … if other users from the same company have booked in that property before, if this user 
has booked in this property before”) (please see claim 3 rejection for combination rationale).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Twig and Hashimoto (U.S. Patent Application Publication No. 20190303880).
	The combination of Yamada and Twig teaches the elements of claim 3 as discussed above.  Yamada does not explicitly teach, however Twig teaches wherein the past reservation information includes a reservation-making user having a name that is same as a name of a reservation-making user included in the reservation information of the facility to be used (see [0036] “reservation histories 118 that detail the user's current, prior, and future travel bookings,” [0056] “reservation 
histories 118 of the particular user and other users … if other users from the same company have booked in that property before, if this user has booked in this property before”) (please see claim 3 rejection for combination rationale).
	Yamada does not explicitly teach, however Hashimoto teaches a conference name that is partly same as a conference name of the reservation information of the facility (see [0271] “FIG. 20 illustrates an example of reservation information stored in the reservation information DB 57 according to the present embodiment. The reservation information according to the present embodiment includes items of a meeting room name, a meeting name, a time, attendees, and e-mail addresses of the attendees,” [0330] “a meeting of the same agenda as that for a previous meeting may be held again. In such a case, an attendee may wish to use a whiteboard that has already been created. Thus, it is useful that the WB creation instruction module 53 determines resemblance of reservation information of meetings (two meetings for example), obtains a whiteboard URL from the reservation information having resemblance higher than a threshold, and provides the whiteboard URL to the terminal device 10. The resemblance may be calculated based on, for example, commonality of names of meetings, commonality of attendees, and the like”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the past reservation information including a conference name that is partly same as a conference name of the reservation information of the facility as taught in Hashimoto with the facility reservation system of Yamada with the motivation to enable re-use of conference materials from the past conference (Hashimoto [0330]).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Hill (U.S. Patent Application Publication No. 20120144283).
	Yamada teaches the elements of claim 2 as discussed above.  Yamada does not explicitly teach, however Hill teaches wherein the second circuitry is configured to transmit a password associated with the reservation information as the information for displaying the electronic data, to the information processing terminal (see [0110] “a user may start a conference session on a computing device 12, and send a conference invitation to users on other computing devices 12 via email, or via instant message, with information including, e.g., address of the host computing device 12 and conference login password”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine circuitry configured to transmit a password associated with the reservation information as the information for displaying the electronic data, to the information processing terminal as taught in Hill with the facility reservation system of Yamada with the motivation to enable other participants to join a conference (Hill [0110]).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Hashimoto.
	Yamada teaches the elements of claim 6 as discussed above.  Yamada further teaches the first circuitry is configured to transmit information for displaying the electronic data to an electronic device        identified by information related to the device that displayed the electronic data during use of the facility (e.g., the terminal apparatus 60 of the user A teaches “an electronic device identified by information related to the device that displayed the electronic data during use of the facility”).
	Yamada does not explicitly teach, however Hashimoto teaches wherein the second circuitry is configured to transmit the information related to a device that displayed the electronic data during the use of the facility in addition to the information for displaying the electronic data, to the information processing terminal (see [0185] “A reminder message sent via an e-mail or a chat system may include a created whiteboard URL. By doing this, a whiteboard is not only displayed on the terminal device, but also is able to be accessed by a personal user terminal 30 easily,” [0210] The following methods can be used for sharing: [0211] An attendee sends a whiteboard URL by using a chat system or a mailer. The attendee manually enters the whiteboard URL to the chat system or the mailer. [0212] The meeting reservation system 50 sends the whiteboard URL to an attendee or the like, by using an information sharing service (such as a chat service). [0213] The whiteboard URL is automatically sent to attendees registered with the schedule management system 60 via an e-mail) (please see claim 5 rejection for combination rationale).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Patterson (U.S. Patent Application Publication No. 20180300787) and Kumar (U.S. Patent Application Publication No. 20170344754).
	Yamada teaches the elements of claim 1 as discussed above.  Yamada further teaches the second circuitry is further configured to associate received information for displaying the electronic data with reservation information of the facility (see [0057] “using the chat system like this, the meeting management server 30 sends information about a reservation of a meeting room, to the users A, B, C, and D, each being an expected participant,” [0058] “The resource reservation system 100 
associates the group of the chat system with the expected participants of the meeting (the expected participant of the meeting who made reservation for the meeting to the reservation management server 20), using an account of the reservation management server 20,” [0061] “the account issued by the reservation management server 20 is associated with information such as a group name, the information specifying a destination to which a message is to be sent in the chat system. For example, in Slack (registered trademark), a channel name and a team name are required as the information specifying the destination to which a message is to be sent,” [0090] “The chat server 10 notifies the terminal apparatus 60 of the information about the reservation of a meeting room,” [0172] “The text display unit 63 of the chat application 60a displays text (the information about the 
reservation of the meeting room) transmitted from the chat server 10. For example, the text display unit 63 displays text as if a source from which a comment is entered is the notification robot and the notification robot inputs the text”).
	Yamada does not explicitly teach, however Patterson teaches wherein the first circuitry is further configured to:  request an electronic device for information for displaying the electronic data 
in response to receiving an operation for terminating the use of the facility (see [0066] “Upon
conclusion of the chat communication session, the user may request a transcript of the communication via email,” because the request is made via email, the request is made via a CPU).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the facility reservation system of Yamada the first circuitry configured to request an electronic device for information for displaying the electronic data in response to receiving an operation for terminating the use of the facility as taught by Patterson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a facility reservation system including first circuitry configured to request an electronic device for information for displaying the electronic data in response to receiving an operation for terminating the use of the facility.
	Yamada does not explicitly teach, however Kumar teaches transmit the information for displaying the electronic data received from the electronic device to the information processing apparatus (see [0051] “The chat server would transmit operation data to Interaction Server 231 and transmit the chat transcript to UCS Server 232”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the facility reservation system of Yamada the circuitry configured to transmit the information for displaying the electronic data received from the electronic device to the information processing apparatus as taught by Kumar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a facility reservation system including circuitry configured to transmit the information for displaying the electronic data received from the electronic device to the information processing apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628